Title: To Alexander Hamilton from Philip Schuyler, 25 January 1781
From: Schuyler, Philip
To: Hamilton, Alexander



Dear Sir
Albany January 25th. 1781

Yesterday I received your favor of the 16th. Instant. It affords me pleasure to learn that the Pensylvania line is reduced to order, but we in this quarter are on the point of experiencing a similar commotion. Two regiments threaten to march to Head quarters unless some money is paid them, the certificates for the depreciation expedited, and in future better supplied with provisions. Yesterday about three thousand Bushells of wheat 600£ worth ⟨of⟩ Beef, and three or four thousand dollars were s⟨ubscribed.⟩ I am in hopes we shall procure what will afford Each man about ten new dollars, and I have some hopes that this with a little management will ⟨render⟩ them tolerably quiet.
As Betsy left this [place] two days after you, I hope she reached you on the 17th or 18th at farthest and Inc⟨losed⟩ your letter.
You can not my Dear Sir be more happy at the Connection you have made with my family than I am, until a child has made a judicious choice the heart of a parent is continually in anxiety but this anxiety vanished in the moment that I discovered w[h]ere you and she had placed your affections.
I am pleased with every Instance of delicacy in those that are so dear to me, and I think I read your soul on the occasion you mention. I shall therefore only intreat you to consider me as one who wishes in every way to promote your happiness and that I shall never give or loan but with a view to Such Great Ends. Embrace my Child for me; her mother & sister are at Saratoga.
Intreat the General & his Lady to accept my best wishes. Do not forget to remember me to Colos. Harrison & Tilghman.
Adieu I am Dear Sir   Most affectionately Yours &c.
Ph. Schuyler
Colo Hamilton
